          Case 18-04065         Doc 41      Filed 02/05/19 Entered 02/05/19 13:55:28                    Desc Main
                                             Document     Page 1 of 36




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


    In re: GRAVES, CORNELIUS, III                              §    Case No. 18-04065
           GRAVES, MIKKI N.                                    §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 02/14/2018. The
    undersigned trustee was appointed on 02/14/2018.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          26,100.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                       0.00
                            Administrative expenses                                 2,610.00
                            Bank service fees                                         111.56
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           23,378.44
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 18-04065            Doc 41       Filed 02/05/19 Entered 02/05/19 13:55:28                       Desc Main
                                                Document     Page 2 of 36



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 08/27/2018 and the deadline for filing
    governmental claims was 08/27/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $3,360.00. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $3,360.00, for a
    total compensation of $3,360.002. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $0.00 for total expenses of
    $0.002.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 02/04/2019                                     By: /s/ Norman B. Newman
                                                                        Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                    Case 18-04065                       Doc 41         Filed 02/05/19 Entered 02/05/19 13:55:28                                    Desc Main
                                                                        Document     Page 3 of 36
                                                                Form 1
                                                                                                                                                             Exhibit A
                                            Individual Estate Property Record and Report                                                                     Page: 1

                                                             Asset Cases
Case No.: 18-04065                                                                                  Trustee Name:      (330270) Norman B. Newman
Case Name:    GRAVES, CORNELIUS III                                                                 Date Filed (f) or Converted (c): 02/14/2018 (f)
              GRAVES, MIKKI N.
                                                                                                    § 341(a) Meeting Date:       03/15/2018
For Period Ending:         02/04/2019                                                               Claims Bar Date:      08/27/2018

                                       1                                    2                      3                      4                    5                  6

                           Asset Description                             Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)               Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                          Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                         Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                    and Other Costs)

    1       15300 Western, Harvey, IL 60426-0000,                         43,000.00                         0.00                                   0.00                        FA
            Cook County
            Single-family home. Entire property value: $43,000.00

    2       1129 W. 127th Street, Calument Park, IL                       70,000.00                         0.00                                   0.00                        FA
            60827-0000, Cook County
            Duplex or multi-unit building, Other: commercial. Entire
            property value: $70,000.00

    3       14923 Ashland, Harvey, IL 60426-0000,                         35,000.00                         0.00                                   0.00                        FA
            Cook County
            Single-family home. Entire property value: $35,000.00

    4       13828 Dearborn, Riverdale, IL 60827-                          46,225.00                         0.00                                   0.00                        FA
            0000, Cook County
            Single-family home. Entire property value: $46,225.00

    5       15618 Myrtle, Harvey, IL 60426-0000,                          50,000.00                         0.00                                   0.00                        FA
            Cook County
            Single-family home. Entire property value: $50,000.00

    6       2013 Ford F150, 80000 miles                                   25,000.00                    25,000.00                              16,100.00                        FA
            Entire property value: $25,000.00

    7       2017 Jeep Wrangler                                            35,000.00                         0.00                                   0.00                        FA
            Entire property value: $35,000.00

    8       2017 Chevrolet Corvette, 8000 miles                           57,000.00                     8,845.00                              10,000.00                        FA
            Entire property value: $57,000.00

    9       household goods and furnishings, holiday                              0.00                      0.00                                   0.00                        FA
            decorations; linens, housewares, small
            appliances, pots, pans, dishes; beds,
            sofa, dressers,

   10       cell phones, tvs, computer,                                         600.00                   600.00                                    0.00                        FA

   11       necessary wearing apparel, bible,                               1,000.00                        0.00                                   0.00                        FA
            texbooks, family pictures

   12       earrings, rings                                                 1,000.00                        0.00                                   0.00                        FA

   13       Checking: Fifth Third Bank                                            5.54                      5.54                                   0.00                        FA

   14       Checking: First Midwest Bank                                        244.00                   244.00                                    0.00                        FA

   15       Graves Realty & Associates, Inc., 100%                          2,000.00                    2,000.00                                   0.00                        FA
            ownership

   16       Pension: City of Chicago Pension                                      0.00                      0.00                                   0.00                        FA

   17       estimated 2017 tax refunds: Federal and                         4,000.00                        0.00                                   0.00                        FA
            State

   18       estimated 2017 US & IL tax refunds:                             1,600.00                    1,600.00                                   0.00                        FA
            Federal and State

   19       term life insurance policy: Mikki Graves,                             0.00                      0.00                                   0.00                        FA
            spouse
UST Form 101-7-TFR (5/1/2011)
                  Case 18-04065                   Doc 41   Filed 02/05/19 Entered 02/05/19 13:55:28                                 Desc Main
                                                            Document     Page 4 of 36
                                                           Form 1
                                                                                                                                                 Exhibit A
                                       Individual Estate Property Record and Report                                                              Page: 2

                                                        Asset Cases
Case No.: 18-04065                                                                    Trustee Name:      (330270) Norman B. Newman
Case Name:    GRAVES, CORNELIUS III                                                   Date Filed (f) or Converted (c): 02/14/2018 (f)
              GRAVES, MIKKI N.
                                                                                      § 341(a) Meeting Date:       03/15/2018
For Period Ending:       02/04/2019                                                   Claims Bar Date:      08/27/2018

                                   1                            2                    3                      4                   5                    6

                           Asset Description                 Petition/       Estimated Net Value     Property Formally     Sale/Funds           Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled      (Value Determined By        Abandoned        Received by the     Administered (FA)/
                                                              Values               Trustee,             OA=§554(a)           Estate           Gross Value of
                                                                           Less Liens, Exemptions,       abandon.                            Remaining Assets
  Ref. #                                                                      and Other Costs)

   20       Term life insurance polciy: Mikki Graves                0.00                      0.00                                   0.00                         FA

   21       term life insurance policy: Cornelius                   0.00                      0.00                                   0.00                         FA
            Graves, spouse

   22       City of Chicago deferred compensation -           12,687.97                  12,687.97                                   0.00                         FA
            not property of bankruptcy estate

   22       Assets Totals (Excluding unknown values)        $384,362.51               $50,982.51                             $26,100.00                      $0.00



 Major Activities Affecting Case Closing:

                                Sold interest in 2017 Chevrolet Corvette and 2013 Ford F-150 Pick Up Truck. Set claims bar date.


 Initial Projected Date Of Final Report (TFR): 11/30/2018                  Current Projected Date Of Final Report (TFR):            11/30/2018




UST Form 101-7-TFR (5/1/2011)
                       Case 18-04065                   Doc 41       Filed 02/05/19 Entered 02/05/19 13:55:28                                     Desc Main
                                                                     Document     Page 5 of 36
                                                                 Form 2                                                                                    Exhibit B
                                                                                                                                                           Page: 1
                                                 Cash Receipts And Disbursements Record
Case No.:                 18-04065                                            Trustee Name:                      Norman B. Newman (330270)
                          GRAVES, CORNELIUS III
Case Name:                                                                    Bank Name:                         Rabobank, N.A.
                          GRAVES, MIKKI N.
                                                                              Account #:                         ******4100 Checking
Taxpayer ID #:            **-***6651
                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/04/2019
                                                                              Separate Bond (if applicable): N/A

    1             2                          3                                         4                              5                      6                       7

  Trans.       Check or       Paid To / Received From             Description of Transaction         Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                              Tran. Code       $                       $

 05/24/18        {8}      Fifth Third Bank                     Payment for Vehicle                  1129-000           5,000.00                                           5,000.00

 05/31/18                 Rabobank, N.A.                       Bank and Technology Services         2600-000                                      10.00                   4,990.00
                                                               Fees

 06/29/18                 Rabobank, N.A.                       Bank and Technology Services         2600-000                                      10.00                   4,980.00
                                                               Fees

 07/10/18        {8}      Mikki N Graves                       Final payment on Corvettee.          1129-000           5,000.00                                           9,980.00

 07/20/18                 PPL Group LLC                                                                               13,490.00                                          23,470.00

                 {6}      PPL Group LLC                        Sale of Motor Vehicle                1129-000                                                             23,470.00

                                                                                       $16,100.00

                          PPL Group LLC                        Auctioneer's Commission              3610-000                                                             23,470.00

                                                                                       -$1,610.00

                          PPL Group LLC                        Auctioneer's Expenses                3620-000                                                             23,470.00

                                                                                       -$1,000.00

 07/31/18                 Rabobank, N.A.                       Bank and Technology Services         2600-000                                      17.60                  23,452.40
                                                               Fees

 08/31/18                 Rabobank, N.A.                       Bank and Technology Services         2600-000                                      34.85                  23,417.55
                                                               Fees

 09/28/18                 Rabobank, N.A.                       Bank and Technology Services         2600-000                                      17.96                  23,399.59
                                                               Fees

 10/31/18                 Rabobank, N.A.                       Bank and Technology Services         2600-000                                      21.15                  23,378.44
                                                               Fees

                                                 COLUMN TOTALS                                                        23,490.00                   111.56                 $23,378.44
                                                       Less: Bank Transfers/CDs                                              0.00                   0.00
                                                 Subtotal                                                             23,490.00                   111.56
        true
                                                       Less: Payments to Debtors                                                                    0.00

                                                 NET Receipts / Disbursements                                        $23,490.00                  $111.56


                                                                                                                                                             false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                         ! - transaction has not been cleared
                 Case 18-04065             Doc 41     Filed 02/05/19 Entered 02/05/19 13:55:28                      Desc Main
                                                       Document     Page 6 of 36
                                                     Form 2                                                              Exhibit B
                                                                                                                         Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         18-04065                                 Trustee Name:                  Norman B. Newman (330270)
                  GRAVES, CORNELIUS III
Case Name:                                                 Bank Name:                     Rabobank, N.A.
                  GRAVES, MIKKI N.
                                                           Account #:                     ******4100 Checking
Taxpayer ID #:    **-***6651
                                                           Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/04/2019
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                   ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS              BALANCES
                               ******4100 Checking                            $23,490.00          $111.56               $23,378.44

                                                                             $23,490.00                   $111.56        $23,378.44




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41      Filed 02/05/19 Entered 02/05/19 13:55:28               Desc Main
                                              Document     Page 7 of 36


                                                                                                                        Page: 1

                                                        Exhibit C
                                            Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18


 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

D0       Ally Financial                             Secured                                $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    02/14/18                               $0.00
         Po Box 380901
         Bloomington, MN 55438
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Ally Financial                             Secured                                $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    02/14/18                               $0.00
         Po Box 380901
         Bloomington, MN 55438
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Bank of America Home Loans                 Secured                                $0.00           $0.00         $0.00
         Customer Service
                                                    02/14/18                               $0.00
         PO Box 5170
         Simi Valley, CA 93062
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Comenitybank/kay                           Secured                                $0.00           $0.00         $0.00
         3100 Easton Square PI
                                                    02/14/18                               $0.00
         Columbus, OH 43219
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       JP Morgan Chase Bank                       Secured                                $0.00           $0.00         $0.00
         do Blitt and Gaines, PC
                                                    02/14/18                               $0.00
         661 Glenn Ave
         Wheeling, IL 60090
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100



UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41      Filed 02/05/19 Entered 02/05/19 13:55:28               Desc Main
                                              Document     Page 8 of 36


                                                                                                                        Page: 2

                                                        Exhibit C
                                            Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100



UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41      Filed 02/05/19 Entered 02/05/19 13:55:28               Desc Main
                                              Document     Page 9 of 36


                                                                                                                        Page: 3

                                                        Exhibit C
                                            Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson, Kielen
                                                    02/14/18                               $0.00
         30 S Wacker Drive, Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100



UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41      Filed 02/05/19 Entered 02/05/19 13:55:28               Desc Main
                                              Document     Page 10 of 36


                                                                                                                        Page: 4

                                                        Exhibit C
                                            Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

D0       Urban Partnership Bank                     Secured                                $0.00           $0.00         $0.00
         c/o Chuhak Tecson Kielen, 30 S Wacker Dr
                                                    02/14/18                               $0.00
         Suite 2600
         Chicago, IL 60606
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Urban Partnership Bank aso FDIC as         Secured                                $0.00           $0.00         $0.00
         Receiver for SouthShore, Bank
                                                    02/14/18                               $0.00
         PO Box 19260
         Chicago, IL 60619
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       William Farrow, President                  Secured                                $0.00           $0.00         $0.00
         Urban Partnership Bank, 7936 South Cotta
                                                    02/14/18                               $0.00
         Grove Avenue
         Chicago, IL 60619
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       William Farrow, President                  Secured                                $0.00           $0.00         $0.00
         Urban Partnership Bank, 7936 South Cotta
                                                    02/14/18                               $0.00
         Grove Avenue
         Chicago, IL 60619
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       William Farrow, President                  Secured                                $0.00           $0.00         $0.00
         Urban Partnership Bank, 7936 South Cotta
                                                    02/14/18                               $0.00
         Grove Avenue
         Chicago, IL 60619
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       William Farrow, President                  Secured                                $0.00           $0.00         $0.00
         Urban Partnership Bank, 7936 South Cotta
                                                    02/14/18                               $0.00
         Grove Avenue
         Chicago, IL 60619
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100



UST Form 101-7-TFR (5/1/2011)
           Case 18-04065          Doc 41      Filed 02/05/19 Entered 02/05/19 13:55:28                  Desc Main
                                               Document     Page 11 of 36


                                                                                                                            Page: 5

                                                           Exhibit C
                                              Analysis of Claims Register
                                Case:18-04065                           CORNELIUS GRAVES, III AND MIKKI N
                                                                                   Claims Bar Date: 08/27/18

 Claim                 Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority               Date Filed                     Allowed          to Date        Balance

FEE      Norman B. Newman                             Administrative                        $3,360.00          $0.00     $3,360.00
         191 N. Wacker Dr.
                                                                                            $3,360.00
         Suite 1800
         Chicago, IL 60606
         <2100-000 Trustee Compensation>
         , 200

MS-E     MUCH P.C. SHELIST                            Administrative                         $853.00           $0.00       $853.00
         191 N. Wacker Drive, Suite 1800
                                                      11/07/18                               $853.00
         Chicago, IL 60606
         <3120-000 Attorney for Trustee Expenses
         (Trustee Firm)>
         , 200

MS-F     MUCH P.C. SHELIST                            Administrative                        $7,833.50          $0.00     $7,833.50
         191 N. Wacker Drive, Suite 1800
                                                      11/07/18                              $7,833.50
         Chicago, IL 60606
         <3110-000 Attorney for Trustee Fees (Trustee
         Firm)>
         , 200

         Illinois Department of Revenue             Priority                                   $0.00           $0.00         $0.00
         PO Box 64338
                                                    06/25/18                                   $0.00
         Chicago, IL 60664
         <5600-000 Consumer Deposits - § 507(a)(7)>
         , 540

         Internal Revenue Service                   Priority                                   $0.00           $0.00         $0.00
         Central Insolvency Unit
                                                    06/25/18                                   $0.00
         P.O. Box 7346
         Philadelphia, PA 19101
         <5600-000 Consumer Deposits - § 507(a)(7)>
         , 540

         Mikki N Graves                             Priority                                   $0.00           $0.00         $0.00
         1513 W. 113th Place
                                                    06/25/18                                   $0.00
         Chicago, IL 60643
         <5600-000 Consumer Deposits - § 507(a)(7)>
         , 540

         State Disbursement Unit                    Priority                                   $0.00           $0.00         $0.00
         P.O. Box 5400
                                                    06/25/18                                   $0.00
         Carol Stream, IL 60197
         <5600-000 Consumer Deposits - § 507(a)(7)>
         , 540


UST Form 101-7-TFR (5/1/2011)
           Case 18-04065          Doc 41       Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 12 of 36


                                                                                                                        Page: 6

                                                          Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                         CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                 Claimant Name/                Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.                <Category>, Priority             Date Filed                   Allowed          to Date        Balance

1P       Illinois Department of Revenue,            Priority                            $1,714.13          $0.00     $1,714.13
         <5800-000 Claims of Governmental Units - § 05/29/18                            $1,714.13
         507(a)(8)>
         , 570

2P       Internal Revenue Service,                  Priority                            $7,324.92          $0.00     $7,324.92
         <5800-000 Claims of Governmental Units - § 06/21/18                            $7,324.92
         507(a)(8)>
         , 570

         ADT Security Services                      Unsecured                              $0.00           $0.00         $0.00
         3190 South Vaughn Way
                                                    02/14/18                               $0.00
         Aurora, CO 80014
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Abigail Bullock & Michael Washingto        Unsecured                              $0.00           $0.00         $0.00
         10507 S Lafayette
                                                    02/14/18                               $0.00
         Chicago, IL 60628
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         America's Servicing Company                Unsecured                              $0.00           $0.00         $0.00
         PO Box 10388
                                                    06/25/18                               $0.00
         Des Moines, IA 50306
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Asset Acquisition                          Unsecured                              $0.00           $0.00         $0.00
         PO Box 370470
                                                    06/25/18                               $0.00
         Denver, CO 80237
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Aubrey & Lillie Jones Landringham          Unsecured                              $0.00           $0.00         $0.00
         15106 Lexington
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41         Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                 Document     Page 13 of 36


                                                                                                                         Page: 7

                                                         Exhibit C
                                                Analysis of Claims Register
                                Case:18-04065                        CORNELIUS GRAVES, III AND MIKKI N
                                                                                Claims Bar Date: 08/27/18

 Claim                Claimant Name/                  Claim Type/                 Amount Filed/       Paid           Claim
                                                                    Claim Ref
  No.               <Category>, Priority               Date Filed                   Allowed         to Date         Balance

         Aurora Emergency Associates LTD             Unsecured                              $0.00           $0.00         $0.00
         c/o Alco Billing Center
                                                     06/25/18                               $0.00
         3429 Regal Drive
         Alcoa, TN 37701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         BLL Products, Inc.                          Unsecured                              $0.00           $0.00         $0.00
         dba Refurbished Office, Environments
                                                     02/14/18                               $0.00
         905 S Menard
         Chicago, IL 60644
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         BMW of North America, LLC                   Unsecured                              $0.00           $0.00         $0.00
         300 Chestnut Ridge Road
                                                     06/25/18                               $0.00
         Attn: Financial Services
         Woodcliff Lake, NJ 07677
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Bank of America fka LaSalle Bank            Unsecured                              $0.00           $0.00         $0.00
         c/o Brian Moynihan, CEO, Bank of America
                                                     02/14/18                               $0.00
         100 N Tryon Street
         Charlotte, NC 28255
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Bank of New York                            Unsecured                              $0.00           $0.00         $0.00
         PO Box 6042
                                                     02/14/18                               $0.00
         Mount Vernon, NY 10558
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Bank of New York Trust                      Unsecured                              $0.00           $0.00         $0.00
         c/o Larson & Associates
                                                     02/14/18                               $0.00
         230 West Monroe Street, Suite 2220
         Chicago, IL 60606
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 14 of 36


                                                                                                                        Page: 8

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Barbara Comer                              Unsecured                              $0.00           $0.00         $0.00
         14819 Irving
                                                    02/14/18                               $0.00
         Dolton, IL 60419
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Blanche Cox                                Unsecured                              $0.00           $0.00         $0.00
         57 E. 148th Street
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         CCI/Contract Callers Inc                   Unsecured                              $0.00           $0.00         $0.00
         Po Box 3000
                                                    02/14/18                               $0.00
         Augusta, GA 30903
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         CCI/Contract Callers Inc                   Unsecured                              $0.00           $0.00         $0.00
         Po Box 3000
                                                    02/14/18                               $0.00
         Augusta, GA 30903
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Calvin Willory & Jestina Graham            Unsecured                              $0.00           $0.00         $0.00
         1444 W Marquette
                                                    02/14/18                               $0.00
         Chicago, IL 60636
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Capital One Bank                           Unsecured                              $0.00           $0.00         $0.00
         Attention: Bankruptcy Dept.
                                                    06/25/18                               $0.00
         PO Box 30285
         Salt Lake City, UT 84130
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 15 of 36


                                                                                                                        Page: 9

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Capital One Bank                           Unsecured                              $0.00           $0.00         $0.00
         Attention: Bankruptcy Dept.
                                                    06/25/18                               $0.00
         PO Box 30285
         Salt Lake City, UT 84130
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Cavalry                                    Unsecured                              $0.00           $0.00         $0.00
         500 Summit Lake Drive, Ste 400
                                                    02/14/18                               $0.00
         Valhalla, NY 10595
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Chase Auto Finance                         Unsecured                              $0.00           $0.00         $0.00
         PO Box 901076
                                                    06/25/18                               $0.00
         TX 1-0056
         Fort Worth, TX 76101
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Chase Home Finance LLC                     Unsecured                              $0.00           $0.00         $0.00
         Home Equity Loan Servicing
                                                    02/14/18                               $0.00
         PO Box 24714
         Columbus, OH 43224
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Chase Mortgage                             Unsecured                              $0.00           $0.00         $0.00
         Attn: Case Research & Bankruptcy
                                                    02/14/18                               $0.00
         Po Box 24696
         Columbus, OH 43224
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Cheryl Lucas                               Unsecured                              $0.00           $0.00         $0.00
         7343 S Ridgeland Ave, Apt. 2B
                                                    06/25/18                               $0.00
         Chicago, IL 60649
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 16 of 36


                                                                                                                       Page: 10

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Chicago Housing Authority                  Unsecured                              $0.00           $0.00         $0.00
         60 E Van Buren Street
                                                    06/25/18                               $0.00
         Chicago, IL 60605
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         City Of Harvey Public Works Dept           Unsecured                              $0.00           $0.00         $0.00
         15320 Broadway
                                                    02/14/18                               $0.00
         P.O. Box 25131
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         City of Calumet City                       Unsecured                              $0.00           $0.00         $0.00
         204 Pulaski Road
                                                    02/14/18                               $0.00
         P.O. Box 1519
         Calumet City, IL 60409
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         City of Chicago                            Unsecured                              $0.00           $0.00         $0.00
         Dept of Revenue-Water Division
                                                    02/14/18                               $0.00
         PO Box 6330
         Chicago, IL 60680
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         City of Chicago                            Unsecured                              $0.00           $0.00         $0.00
         c/o Corporate Counsel
                                                    02/14/18                               $0.00
         30 N LaSalle Street, Suite 900
         Chicago, IL 60602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         City of Chicago                            Unsecured                              $0.00           $0.00         $0.00
         Department of Law
                                                    02/14/18                               $0.00
         30 North LaSalle Street, Ste. 700
         Chicago, IL 60602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065          Doc 41       Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 17 of 36


                                                                                                                       Page: 11

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                 Claimant Name/                Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.                <Category>, Priority             Date Filed                   Allowed         to Date         Balance

         City of Chicago                            Unsecured                              $0.00           $0.00         $0.00
         Dept of Revenue-Water Division
                                                    02/14/18                               $0.00
         PO Box 6330
         Chicago, IL 60680
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         City of Chicago                            Unsecured                              $0.00           $0.00         $0.00
         Dept of Revenue-Water Division
                                                    06/25/18                               $0.00
         PO Box 6330
         Chicago, IL 60680
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         City of Chicago, Dept of Buildings         Unsecured                              $0.00           $0.00         $0.00
         121 N LaSalle, Suite 900
                                                    02/14/18                               $0.00
         Chicago, IL 60602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         City of Chicago, Dept of Finance           Unsecured                              $0.00           $0.00         $0.00
         Cost Recovery & Collections Div, City Ha
                                                    02/14/18                               $0.00
         121 N LaSalle Street
         Chicago, IL 60602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         City of Chicago, Dept, of Law              Unsecured                              $0.00           $0.00         $0.00
         Bldg & License Enforcement Div
                                                    02/14/18                               $0.00
         30 N LaSalle, Room 700
         Chicago, IL 60602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         City of Harvey                             Unsecured                              $0.00           $0.00         $0.00
         Building Dpet.
                                                    02/14/18                               $0.00
         15320 Broadway Ave
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 18 of 36


                                                                                                                       Page: 12

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Claire & Hilda McNeal                      Unsecured                              $0.00           $0.00         $0.00
         7150 S Damen
                                                    02/14/18                               $0.00
         Chicago, IL 60636
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Comenity Bank, Bankruptcy Dept             Unsecured                              $0.00           $0.00         $0.00
         PO Box 182125
                                                    06/25/18                               $0.00
         Columbus, OH 43218
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Cook County Treasurer's Office             Unsecured                              $0.00           $0.00         $0.00
         Attn: Legal Dept
                                                    02/14/18                               $0.00
         118 N Clark Street, Room 112
         Chicago, IL 60602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dan & Tabitha Culley                       Unsecured                              $0.00           $0.00         $0.00
         14928 Grant
                                                    02/14/18                               $0.00
         Dolton, IL 60419
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dell Financial Services                    Unsecured                              $0.00           $0.00         $0.00
         One Dell Way-CP3
                                                    02/14/18                               $0.00
         Attn: Customer Services
         Round Rock, TX 78682
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dell Financial Services                    Unsecured                              $0.00           $0.00         $0.00
         PO Box 81577
                                                    06/25/18                               $0.00
         Austin, TX 78708
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 19 of 36


                                                                                                                       Page: 13

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Denise Smith                               Unsecured                              $0.00           $0.00         $0.00
         6950 S Eggleston
                                                    02/14/18                               $0.00
         Chicago, IL 60621
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Derrick & Latasha Saalik                   Unsecured                              $0.00           $0.00         $0.00
         1307 W 72nd STreet
                                                    02/14/18                               $0.00
         Chicago, IL 60636
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Deutsche Bank National Trust Co          Unsecured                                $0.00           $0.00         $0.00
         c/o Freedman Anselmo Lindberg, 1807 W Di
                                                  02/14/18                                 $0.00
         PO Box 3107
         Naperville, IL 60566
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Deutsche Bank National Trust Co            Unsecured                              $0.00           $0.00         $0.00
         c/o Pierce & Associates
                                                    02/14/18                               $0.00
         1 N Dearborn Street, Suite 1300
         Chicago, IL 60602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Deutsche Bank National Trust Co            Unsecured                              $0.00           $0.00         $0.00
         c/o Freedman Anselmo Lindberg
                                                    06/25/18                               $0.00
         1771 W Diehl Road, Suite 120
         Naperville, IL 60563
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Deutsche Bank National Trust Co            Unsecured                              $0.00           $0.00         $0.00
         c/o Freedman Anselmo Lindberg
                                                    02/14/18                               $0.00
         1771 Diehl Road, Suite 150
         Naperville, IL 60566
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 20 of 36


                                                                                                                       Page: 14

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Deutsche Bank National Trust as            Unsecured                              $0.00           $0.00         $0.00
         c/o Codilis & Associates, P.C.
                                                    02/14/18                               $0.00
         15W030 North Frontage Road, Suite
         Burr Ridge, IL 60527
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Dominque Jones                             Unsecured                              $0.00           $0.00         $0.00
         6540 S Vernon
                                                    02/14/18                               $0.00
         Chicago, IL 60637
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         EMC Mortgage Corporation                   Unsecured                              $0.00           $0.00         $0.00
         PO Box 619063
                                                    06/25/18                               $0.00
         Dallas, TX 75261
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         ERC/Enhanced Recovery Corp                 Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy
                                                    02/14/18                               $0.00
         8014 Bayberry Rd
         Jacksonville, FL 32256
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Edward M. Atkins, MD                       Unsecured                              $0.00           $0.00         $0.00
         8135 N Milwaukee AVe
                                                    06/25/18                               $0.00
         Niles, IL 60714
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Edward Watkins                             Unsecured                              $0.00           $0.00         $0.00
         1129 W. 127th Street
                                                    02/14/18                               $0.00
         Riverdale, IL 60827
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 21 of 36


                                                                                                                       Page: 15

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Fatima Hope Taylor                         Unsecured                              $0.00           $0.00         $0.00
         8148 S Winchester
                                                    02/14/18                               $0.00
         Chicago, IL 60620
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         George Johnson                             Unsecured                              $0.00           $0.00         $0.00
         15618 S Myrtle
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         H. Turner & Co                             Unsecured                              $0.00           $0.00         $0.00
         c/o Shirley M Turner
                                                    02/14/18                               $0.00
         9725 S WESTERN AVE SUITE 2
         Chicago, IL 60643
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Homelink Corp.                             Unsecured                              $0.00           $0.00         $0.00
         2500 W Higgins Road, Suite 630
                                                    02/14/18                               $0.00
         Hoffman Estates, IL 60169
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         IC SYSTEM INC                              Unsecured                              $0.00           $0.00         $0.00
         444 Highway 96 East
                                                    02/14/18                               $0.00
         P.O. Box 64378
         St. Paul, MN 55164
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         ICOT Hearing Sys dba Listen Clear          Unsecured                              $0.00           $0.00         $0.00
         300 Bull Street Ste 200
                                                    02/14/18                               $0.00
         Savannah, GA 31401
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 22 of 36


                                                                                                                       Page: 16

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Indy Mac Bank                              Unsecured                              $0.00           $0.00         $0.00
         Home Loan Servicing
                                                    06/25/18                               $0.00
         P.O. Box 4045
         Kalamazoo, MI 49003
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Indy Mac FSB                               Unsecured                              $0.00           $0.00         $0.00
         c/o Ernest J Codilis, Jr.
                                                    02/14/18                               $0.00
         15W030 N FRONTAGE RD
         Burr Ridge, IL 60527
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Indymac Mortgage Services                  Unsecured                              $0.00           $0.00         $0.00
         PO Box 4045
                                                    06/25/18                               $0.00
         Kalamazoo, MI 49003
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         JSR Heating & Cooling DBA Aire Sec         Unsecured                              $0.00           $0.00         $0.00
         16150 S. Cicero, #11
                                                    02/14/18                               $0.00
         Oak Forest, IL 60452
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Jerry & Irvina Harvey                      Unsecured                              $0.00           $0.00         $0.00
         14743 Markham Drive
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Jose L. Tapia & Angelica Tapia             Unsecured                              $0.00           $0.00         $0.00
         1725 W. Garfield Blvd.
                                                    02/14/18                               $0.00
         Chicago, IL 60636
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 23 of 36


                                                                                                                       Page: 17

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         LEM Construction                           Unsecured                              $0.00           $0.00         $0.00
         6928 W Hobart
                                                    02/14/18                               $0.00
         Chicago, IL 60631
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         LaDonna Thomas                             Unsecured                              $0.00           $0.00         $0.00
         15232 Lexington
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Lamond Richardson                          Unsecured                              $0.00           $0.00         $0.00
         503 E 158th Street
                                                    02/14/18                               $0.00
         South Holland, IL 60473
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Land Rover Financial Services              Unsecured                              $0.00           $0.00         $0.00
         P.O. Box 3608
                                                    06/25/18                               $0.00
         Dublin, OH 43016
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Latonya Burgs                              Unsecured                              $0.00           $0.00         $0.00
         217 Waltham
                                                    02/14/18                               $0.00
         Calumet City, IL 60409
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Lena Meyers                                Unsecured                              $0.00           $0.00         $0.00
         13924 S Saginaw
                                                    02/14/18                               $0.00
         Burnham, IL 60633
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Leonora Miller                             Unsecured                              $0.00           $0.00         $0.00
         331 E Calumet
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 24 of 36


                                                                                                                       Page: 18

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Lisa M Jordan and Mr. Jordan               Unsecured                              $0.00           $0.00         $0.00
         10118 SPerry
                                                    02/14/18                               $0.00
         Chicago, IL 60628
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Lisa Whitlock                              Unsecured                              $0.00           $0.00         $0.00
         6920 S Crandon Ave, #906
                                                    02/14/18                               $0.00
         Chicago, IL 60649
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Little Company of Mary Hospital            Unsecured                              $0.00           $0.00         $0.00
         2800 West 95th Street
                                                    02/14/18                               $0.00
         Attention: Business Office
         Evergreen Park, IL 60805
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Lorryce Bell & Greg Ruskin                 Unsecured                              $0.00           $0.00         $0.00
         15013 Loomis
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Macys Visa                                 Unsecured                              $0.00           $0.00         $0.00
         PO Box 8118
                                                    02/14/18                               $0.00
         Mason, OH 45040
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Maria Walton                               Unsecured                              $0.00           $0.00         $0.00
         PO Box 2756
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 25 of 36


                                                                                                                       Page: 19

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Mary Willis                                Unsecured                              $0.00           $0.00         $0.00
         27 E 137th Place
                                                    02/14/18                               $0.00
         Riverdale, IL 60827
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Methodist Youth Services                   Unsecured                              $0.00           $0.00         $0.00
         954 W Washington Blve, 4th Floor
                                                    02/14/18                               $0.00
         Ea
         Chicago, IL 60607
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Mid-City Heating & Air Conditioning        Unsecured                              $0.00           $0.00         $0.00
         8156 S WESTERN AVE
                                                    02/14/18                               $0.00
         Chicago, IL 60620
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Minnie Jordan                              Unsecured                              $0.00           $0.00         $0.00
         14604 Des Plaines
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Nakia Jones                                Unsecured                              $0.00           $0.00         $0.00
         545 E 149th Street
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Nellie Bassbey & Vicki Roberts             Unsecured                              $0.00           $0.00         $0.00
         7150 S Damen
                                                    02/14/18                               $0.00
         Chicago, IL 60636
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 26 of 36


                                                                                                                       Page: 20

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Nelson & Sherese Dillard                   Unsecured                              $0.00           $0.00         $0.00
         10624S Ed brooke
                                                    02/14/18                               $0.00
         Chicago, IL 60628
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Nicor Gas                                  Unsecured                              $0.00           $0.00         $0.00
         Attention Bankruptcy Dept
                                                    06/25/18                               $0.00
         PO Box 190
         Aurora, IL 60507
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Northwest Orthopaedics at Rush             Unsecured                              $0.00           $0.00         $0.00
         c/o TSI
                                                    02/14/18                               $0.00
         PO Box 17221
         Wilmington, DE 19850
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Ocwen Loan Servicing LLC                   Unsecured                              $0.00           $0.00         $0.00
         PO Box 24736
                                                    02/14/18                               $0.00
         West Palm Beach, FL 33416
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Office Depot Business Credit               Unsecured                              $0.00           $0.00         $0.00
         PO Box 790439
                                                    02/14/18                               $0.00
         Saint Louis, MO 63179
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Oliver & Carolyn Bush                      Unsecured                              $0.00           $0.00         $0.00
         6540 S Vernon
                                                    02/14/18                               $0.00
         Chicago, IL 60637
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 27 of 36


                                                                                                                       Page: 21

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         OneWest Bank Mortgage Servicing            Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy Dept
                                                    02/14/18                               $0.00
         2900 Esperanza Crossing
         Austin, TX 78758
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         OneWest Bank Mortgage Servicing            Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy Dept
                                                    02/14/18                               $0.00
         2900 Esperanza Crossing
         Austin, TX 78758
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         OneWest Bank Mortgage Servicing            Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy Dept
                                                    02/14/18                               $0.00
         2900 Esperanza Crossing
         Austin, TX 78758
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Paulette Roberts                           Unsecured                              $0.00           $0.00         $0.00
         14418 Palmer
                                                    02/14/18                               $0.00
         Posen, IL 60469
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Peoples Gas                                Unsecured                              $0.00           $0.00         $0.00
         130 E. Randolph, 14th Floor
                                                    06/25/18                               $0.00
         Bankruptcy Dept
         Chicago, IL 60601
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Peoples Gas                                Unsecured                              $0.00           $0.00         $0.00
         130 E. Randolph, 14th Floor
                                                    06/25/18                               $0.00
         Bankruptcy Dept
         Chicago, IL 60601
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 28 of 36


                                                                                                                       Page: 22

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Quality Construction                       Unsecured                              $0.00           $0.00         $0.00
         4906 W School Street
                                                    02/14/18                               $0.00
         Chicago, IL 60641
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Rayford C. & Latanya Starks                Unsecured                              $0.00           $0.00         $0.00
         9209 S Wood lawn
                                                    02/14/18                               $0.00
         Chicago, IL 60619
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Renae T. Logan                             Unsecured                              $0.00           $0.00         $0.00
         14731 Turlington
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Robert R. Cain & Diane Y Archer            Unsecured                              $0.00           $0.00         $0.00
         11912 S Harvard
                                                    02/14/18                               $0.00
         Chicago, IL 60628
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Ross Sharpe & Jossie Walls                 Unsecured                              $0.00           $0.00         $0.00
         1444 W Marquette
                                                    02/14/18                               $0.00
         Chicago, IL 60636
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Saxon Mortgage Services                    Unsecured                              $0.00           $0.00         $0.00
         4700 Mercantile Dr
                                                    02/14/18                               $0.00
         Fort Worth, TX 76137
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Saxon Mortgage Services                    Unsecured                              $0.00           $0.00         $0.00
         4700 Mercantile Dr
                                                    02/14/18                               $0.00
         Fort Worth, TX 76137
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 29 of 36


                                                                                                                       Page: 23

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Sharon Pommier                             Unsecured                              $0.00           $0.00         $0.00
         14904 Morgan
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Sharonda L. Alexander                      Unsecured                              $0.00           $0.00         $0.00
         14731 Myrtle
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Tamika Welton & David Edwards              Unsecured                              $0.00           $0.00         $0.00
         15836 Vine
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Temeca D Harston & Janice Wilson           Unsecured                              $0.00           $0.00         $0.00
         1307 W 72nd Street
                                                    02/14/18                               $0.00
         Chicago, IL 60636
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Tequila S. Criglear                        Unsecured                              $0.00           $0.00         $0.00
         27 E 137th Place
                                                    02/14/18                               $0.00
         Riverdale, IL 60827
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Tsujiorka Walker & Erika Brown             Unsecured                              $0.00           $0.00         $0.00
         213 Waltham
                                                    02/14/18                               $0.00
         Calumet City, IL 60409
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 30 of 36


                                                                                                                       Page: 24

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         U.S. Bank National Assoc, as Truste        Unsecured                              $0.00           $0.00         $0.00
         c/o Codilis & Associates PC
                                                    02/14/18                               $0.00
         15W030 N Frontage Road, #100
         Burr Ridge, IL 60527
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         U.S. Bank, N.A.                            Unsecured                              $0.00           $0.00         $0.00
         c/o Fisher & Shapiro
                                                    02/14/18                               $0.00
         2121 Waukegan Road, Suite 301
         Bannockburn, IL 60015
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         U.S. Bank, N.A. as Trustee                 Unsecured                              $0.00           $0.00         $0.00
         c/o Ernest J Codilis Jr
                                                    02/14/18                               $0.00
         15W030 N FRONTAGE RD
         Burr Ridge, IL 60527
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Urban Partnership Bank aso FDIC as         Unsecured                              $0.00           $0.00         $0.00
         Receiver for SouthShore Bank
                                                    06/25/18                               $0.00
         PO Box 19260
         Chicago, IL 60619
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Venisa B. Sheperd                          Unsecured                              $0.00           $0.00         $0.00
         14924 Grant
                                                    02/14/18                               $0.00
         Dolton, IL 60419
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Vernell Holliday & Donaka Moore            Unsecured                              $0.00           $0.00         $0.00
         15310 Lexington
                                                    02/14/18                               $0.00
         Harvey, IL 60426
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065         Doc 41        Filed 02/05/19 Entered 02/05/19 13:55:28             Desc Main
                                                Document     Page 31 of 36


                                                                                                                       Page: 25

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                       CORNELIUS GRAVES, III AND MIKKI N
                                                                               Claims Bar Date: 08/27/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

         Village of Burnham                         Unsecured                              $0.00           $0.00         $0.00
         Water Dept.
                                                    02/14/18                               $0.00
         14450 Manistee Ave
         Burnham, IL 60633
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Village of Calumet Park                    Unsecured                              $0.00           $0.00         $0.00
         12409 South Throop Street
                                                    02/14/18                               $0.00
         Suite 2
         Calumet Park, IL 60827
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Village of Dolton                          Unsecured                              $0.00           $0.00         $0.00
         Village Clerk's Office
                                                    06/25/18                               $0.00
         14014 Park Avenue
         Dolton, IL 60419
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Village of Riverdale                       Unsecured                              $0.00           $0.00         $0.00
         Water Department
                                                    02/14/18                               $0.00
         157 W. 144th Street
         Riverdale, IL 60827
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Village of Riverdale - Violations          Unsecured                              $0.00           $0.00         $0.00
         c/o Municipal Collection Services
                                                    06/25/18                               $0.00
         PO Box 666
         Lansing, IL 60438
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Wachovia Bank                              Unsecured                              $0.00           $0.00         $0.00
         One Home Campus
                                                    02/14/18                               $0.00
         1st Floor
         Des Moines, IA 50328
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610



UST Form 101-7-TFR (5/1/2011)
           Case 18-04065          Doc 41       Filed 02/05/19 Entered 02/05/19 13:55:28              Desc Main
                                                Document     Page 32 of 36


                                                                                                                        Page: 26

                                                          Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                         CORNELIUS GRAVES, III AND MIKKI N
                                                                                Claims Bar Date: 08/27/18

 Claim                 Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.                <Category>, Priority              Date Filed                   Allowed          to Date        Balance

         Wells FArgo Bank, N.A.                      Unsecured                              $0.00           $0.00         $0.00
         Attn: Bankruptcy Dept., 3476 Stateview B
                                                     06/25/18                               $0.00
         MAC #D3347-014
         Fort Mill, SC 29715
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         William Farrow, President                   Unsecured                              $0.00           $0.00         $0.00
         Urban Partnership Bank
                                                     02/14/18                               $0.00
         7936 South Cottage Grove Avenue
         Chicago, IL 60619
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Zaragoza Sunrise Construction, Inc.         Unsecured                              $0.00           $0.00         $0.00
         c/o Tony Garcia
                                                     02/14/18                               $0.00
         10716 SEWING AVE
         Chicago, IL 60617
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

1U       Illinois Department of Revenue,             Unsecured                            $139.92           $0.00       $139.92
         <7100-000 Section 726(a)(2) General         05/29/18                             $139.92
         Unsecured Claims>
         , 610

2U       Internal Revenue Service,                   Unsecured                            $360.74           $0.00       $360.74
         <7100-000 Section 726(a)(2) General         06/21/18                             $360.74
         Unsecured Claims>
         , 610

3        City of Chicago Department of Finance Utility Unsecured                         $3,112.67          $0.00     $3,112.67
         Billing Dept of Law-BK,
                                                       06/25/18                          $3,112.67
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

4        City of Chicago Department of Finance Utility Unsecured                          $507.51           $0.00       $507.51
         Billing Dept of Law-BK,
                                                       06/25/18                           $507.51
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-04065          Doc 41       Filed 02/05/19 Entered 02/05/19 13:55:28              Desc Main
                                                Document     Page 33 of 36


                                                                                                                         Page: 27

                                                          Exhibit C
                                               Analysis of Claims Register
                                Case:18-04065                         CORNELIUS GRAVES, III AND MIKKI N
                                                                                Claims Bar Date: 08/27/18

 Claim                Claimant Name/                  Claim Type/                 Amount Filed/        Paid           Claim
                                                                    Claim Ref
  No.               <Category>, Priority               Date Filed                   Allowed          to Date         Balance

5        City of Chicago Department of Finance Utility Unsecured                         $1,713.77          $0.00      $1,713.77
         Billing Dept of Law-BK,
                                                       06/25/18                          $1,713.77
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

6        City of Chicago Department of Finance Utility Unsecured                         $1,489.22          $0.00      $1,489.22
         Billing Dept of Law-BK,
                                                       06/25/18                          $1,489.22
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

7        City of Chicago Department of Finance Utility Unsecured                          $655.12           $0.00        $655.12
         Billing Dept of Law-BK,
                                                       06/25/18                           $655.12
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

8        City of Chicago Department of Finance Utility Unsecured                          $266.36           $0.00        $266.36
         Billing Dept of Law-BK,
                                                       06/25/18                           $266.36
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

9        Quantum3 Group LLC as agent for Comenity Unsecured                              $4,087.21          $0.00      $4,087.21
         Bank
                                                  08/17/18                               $4,087.21
         P.O.Box 788
         Kirkland, WA 98083-0788
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

10       GSUPB Recovery Fund, LLC,                   Unsecured                       $3,203,600.80          $0.00   $3,203,600.80
         <7100-000 Section 726(a)(2) General         08/27/18                        $3,203,600.80
         Unsecured Claims>
         , 610
         Counsel for GSUPB Recovery Fund consented to allow its secured claim as an allowed unsecured claim for
         distribution purposes. See e-mail dated 10-11-18.

                                                                                       Case Total:          $0.00   $3,237,018.87




UST Form 101-7-TFR (5/1/2011)
    Case 18-04065           Doc 41     Filed 02/05/19 Entered 02/05/19 13:55:28                      Desc Main
                                        Document     Page 34 of 36


                                   TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                              Exhibit D


    Case No.: 18-04065
    Case Name: CORNELIUS GRAVES, III AND MIKKI N GRAVES
    Trustee Name: Norman B. Newman

                                                     Balance on hand:       $                             23,378.44

          Claims of secured creditors will be paid as follows:

  Claim     Claimant                                         Claim        Allowed            Interim         Proposed
  No.                                                     Asserted        Amount           Payments           Payment
                                                                          of Claim           to Date


                                                        None


                                                  Total to be paid to secured creditors:       $                   0.00
                                                  Remaining balance:                           $              23,378.44

          Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                          Total            Interim         Proposed
                                                                        Requested          Payments           Payment
                                                                                             to Date

  Trustee, Fees - Norman B. Newman                                         3,360.00                0.00        3,360.00
  Attorney for Trustee Fees - MUCH P.C. SHELIST                            7,833.50                0.00        7,833.50
  Attorney for Trustee, Expenses - MUCH P.C. SHELIST                         853.00                0.00         853.00
                       Total to be paid for chapter 7 administrative expenses:                 $              12,046.50
                       Remaining balance:                                                      $              11,331.94

          Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                   Total            Interim             Proposed
                                                                     Requested        Payments            Payment

                                                        None


                     Total to be paid for prior chapter administrative expenses:               $                   0.00
                     Remaining balance:                                                        $              11,331.94




UST Form 101-7-TFR(5/1/2011)
       Case 18-04065          Doc 41       Filed 02/05/19 Entered 02/05/19 13:55:28                  Desc Main
                                            Document     Page 35 of 36


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $9,039.05 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1P          Illinois Department of Revenue                  1,714.13                    0.00               1,714.13
  2P          Internal Revenue Service                        7,324.92                    0.00               7,324.92

                                                      Total to be paid for priority claims:      $           9,039.05
                                                      Remaining balance:                         $           2,292.89

              The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
              Timely claims of general (unsecured) creditors totaling $3,215,933.32 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.1 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1U          Illinois Department of Revenue                    139.92                    0.00                      0.10
  2U          Internal Revenue Service                          360.74                    0.00                      0.26
  3           City of Chicago Department of                   3,112.67                    0.00                      2.22
              Finance Utility Billing Dept of
              Law-BK
  4           City of Chicago Department of                     507.51                    0.00                      0.36
              Finance Utility Billing Dept of
              Law-BK
  5           City of Chicago Department of                   1,713.77                    0.00                      1.22
              Finance Utility Billing Dept of
              Law-BK
  6           City of Chicago Department of                   1,489.22                    0.00                      1.06
              Finance Utility Billing Dept of
              Law-BK
  7           City of Chicago Department of                     655.12                    0.00                      0.47
              Finance Utility Billing Dept of
              Law-BK
  8           City of Chicago Department of                     266.36                    0.00                      0.19
              Finance Utility Billing Dept of
              Law-BK
  9           Quantum3 Group LLC as agent                     4,087.21                    0.00                      2.91
              for Comenity Bank
  10          GSUPB Recovery Fund, LLC                    3,203,600.80                    0.00               2,284.10
                          Total to be paid for timely general unsecured claims:                  $           2,292.89
                          Remaining balance:                                                     $               0.00




UST Form 101-7-TFR(5/1/2011)
    Case 18-04065          Doc 41      Filed 02/05/19 Entered 02/05/19 13:55:28                  Desc Main
                                        Document     Page 36 of 36


           Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
    paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
    have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                        Total to be paid for tardily filed general unsecured claims:         $                 0.00
                        Remaining balance:                                                   $                 0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
